UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:333-90272 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 56-1940918 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 99 Park Avenue, 16th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 286-9197 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.x Yeso No Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the 90 past days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of voting and non-voting common equity of the issuer held by non-affiliates on June 30, 2010 was $3,608,512. As of March 6, 2011, we had 126,126,684 shares of common stock issued and outstanding. Documents Incorporated by Reference:None. TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. (Removed and Reserved) 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 46 Item 14. Principal Accountant Fees and Services 48 Item 15. Exhibits, Financial Statement Schedules 49 Signatures 51 2 PART I ITEM 1.BUSINESS General Overview Terra Energy & Resource Technologies, Inc. is a Delaware corporation that provides mapping and analytic services to exploration, drilling and mining companies, using an integrated approach with proprietary attributes to gather, manage and interpret geologic and satellite data to improve the assessment of natural resources. We began our current business operations on May 19, 2005, when we acquired the business of Terra Insight Corporation.We maintain our executive offices at 99 Park Avenue, 16th Floor, New York, New York 10016, telephone number:212-286-9197.We maintain a web site at www.terrainsight.com. Organization History Our company was originally incorporated with the name as CompuPrint, Inc. on September 15, 1995 in the State of North Carolina.In 2003, CompuPrint sold all of its operations and assets in exchange for forgiveness of debt, after which it had no material operations and was searching for new business opportunities. In May 2005, CompuPrint transferred all of its assets and liabilities to CompuPrint Ventures, Inc. in exchange for all of the equity of CompuPrint Ventures.Immediately following the transfer, CompuPrint transferred all of its equity of CompuPrint Ventures to David Allison, the sole officer, director and controlling shareholder of CompuPrint, in exchange for his 13,086,360 shares of common stock of CompuPrint, which were then cancelled, and for the release by Mr. Allison of all rights to any amounts advanced or otherwise loaned by him to CompuPrint. On May 19, 2005, CompuPrint entered into an Agreement and Plan of Reorganization with Terra Insight Corporation, a Delaware corporation, and its shareholders.In a transaction viewed as a reverse acquisition, CompuPrint issued 35,029,980 shares of common stock, constituting approximately 90% of its outstanding common stock, in exchange for all of the equity of Terra Insight Corporation. On November 13, 2006, we reincorporated under the laws of the State of Delaware by means of merger of CompuPrint into Terra Energy & Resource Technologies, Inc. We have not been subject to bankruptcy, receivership or any similar proceedings. Our Business We provide mapping and analytic services to exploration, drilling and mining companies, using an integrated approach with proprietary attributes to gather, manage and interpret geologic and satellite data to improve the assessment of natural resources. The proprietary analytic technology utilizes a broad range of available geological information, together with satellite and aerial photographs, supplementing other geological exploration work, such as thematic processing of recent remote Earth sensing data, making it possible to optimize the exploration process, including acquisition of seismic or other geophysical data. These efforts can be directed to various uses, and are used with regard to exploration projects covering a wide range of natural resources. The mapping services consist of an analysis of a specified geographic area to predict where natural resources, such as oil, mineral ores, water, or diamonds are likely to exist, so that assessment can be made of the commercial prospects of exploring, drilling or mining in a specified area. The mapping services and the analysis of the geographic area are accomplished using mathematical techniques to process the information gathered. The mapping services do not replace traditional exploration techniques, but rather are intended to supplement and optimize the traditional geological exploration. 3 Products and Services We provide information, consulting services and reports that include geological maps of a defined geographic territory and our analyses and assessment of the likelihood of the existence of a targeted-for natural resource in a specifically requested territory, so that our customers can assess the commercial prospects of exploring, drilling or mining in a specified area.We provide our services for a cash fee, on a per service transaction basis to our customers. Our services are not available to the general public. Going forward, we intend, if financing permits, to farmin to other parties drilling projects based on a review of the farmin package and the results of our satellite-based sub-terrain prospecting (“STeP”) technology and other technologies we utilize or seek to acquire.The goal is to improve the value of our technology as a predictive tool and to generate reserves.We may also seek to invest in, arrange for, or contribute capital to, such exploration projects. Sales and Marketing To date, our customers have been those with whom our executives had a prior relationship or those referred to us by consultants.We do not have an in-house sales or marketing team.We seek customers on an individual basis. Competitive Business Conditions We believe the principal competitive factors in our business are the accuracy of information we provide to customers and price.Although we do not believe that we have a direct competitor for our particular service offering, we do face significant competition within the natural resource exploration service industry. We compete against major natural resource exploration and production companies that conduct their geological and exploration analysis in-house, and other independent geological and information companies, consultants and service providers.This includes companies and consultants that provide software for visualizing, analyzing and modeling sub-surface structures, that provide geology maps and databases, and that perform geological interpretation and assessment services. Dependence on Major Customers For the years ended December 31, 2010 and 2009, we derived all of our revenue from four and three customers, respectively. Intellectual Property and Other Arrangements On April 27, 2009, we entered into an agreement with The Institute of Geoinformational Analysis of the Earth (the “Institute”) pursuant to which our exclusive license and service arrangements with the Institute, each dated as of December 15, 2008, were terminated and pursuant to which we acquired certain technologies of the Institute which related to our analysis services.The Institute is a Lichtenstein corporation which specializes in the development and application of remote sensing and geographic information technologies. The Institute is owned and operated by Ivan Raylyan, who serves as our Director of Technology. We rely heavily on intellectual property, including the intellectual property provided by third parties in connection with our services. We regard licenses and other intellectual property as valuable assets and use intellectual property laws, as well as license and confidentiality agreements with our employees, certain customers, dealers, and others, to protect our rights.In addition, we have sought to exercise reasonable measures to protect our intellectual property rights and we intend to enforce these rights when we become aware of any potential or actual violation or misuse.Intellectual property licensed from or provided by third parties in connection with our analysis services have been a vital component of our service offerings. 4 Government Regulation and Compliance with Environmental Laws We are not aware of any federal, state and local laws, rules and regulations affecting our service business as presently conducted. We did not believe that existing or pending climate change legislation materially adversely affects our service business; however, it may increase operating costs and costs of compliance in the event that we engage in exploration activities for oil or other natural resources.At December 31, 2010, we were not involved in exploration activities for oil or other natural resources.In the future, we may seek to be involved in such activities for which we may become required to make the expenditures necessary to comply with applicable health and safety, environmental and other regulations.Oil and gas and mining operations are subject to various United States federal, state and local governmental regulations.Matters subject to regulation include discharge permits for drilling operations, drilling and abandonment bonds, reports concerning operations, the spacing of wells, and pooling of properties and taxation.From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of oil and gas wells below actual production capacity in order to conserve supplies of oil and gas.The production, handling, storage, transportation and disposal of oil and gas, by-products thereof, and other substances and materials produced or used in connection with oil and gas operations are also subject to regulation under federal, state, provincial and local laws and regulations relating primarily to the protection of human health and the environment.In fiscal 2010, we did not incur expenditures related to complying with these laws, and for remediation of existing environmental contamination.The requirements imposed by such laws and regulations are frequently changed and subject to interpretation, and we are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. Employees As of December 31, 2010, we had 19 employees, of which 7 persons were full time employees. ITEM 1A.RISK FACTORS Not required. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES We lease our executive office facilities in New York, New York, on a month-to-month basis, currently at the rate of $2,500 per month. In July 2009, we obtained office facilities in Moscow, Russia, which we utilize as a technology office, on a month-to-month basis at the rate of $633 per month. We believe that our present office facilities are suitable for our present needs; however, we may increase or decrease the size of our office facilities, depending on our financial condition. ITEM 3.LEGAL PROCEEDINGS Not applicable. ITEM 4.(RESERVED AND REMOVED) 5 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the OTC Bulletin Board under the symbol “TEGR.”The following table sets forth, for the fiscal periods indicated, the high and low bid prices per share of common stock as reported on the OTC Bulletin Board. The quotations reflect inter dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Fiscal Year 2009 High Low Quarter ending March 31, 2009 $0.049 Quarter ending June 30, 2009 $0.10 $0.005 Quarter ending September 30, 2009 $0.10 $0.04 Quarter ending December 31, 2009 $0.10 $0.022 Fiscal Year 2010 High Low Quarter ending March 31, 2010 $0.14 $0.05 Quarter ending June 30, 2010 $0.105 $0.035 Quarter ending September 30, 2010 $0.09 $0.03 Quarter ending December 31, 2010 $0.07 $0.04 Holders As of December 31, 2010, we had 103 record holders of our common stock.The number of record holders does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Dividends We have never declared any cash dividends on our common stock. Future cash dividends on the common stock, if any, will be at the discretion of our Board of Directors and will depend on our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions, and other factors that the Board of Directors may consider important. The Board of Directors does not intend to declare or pay cash dividends in the foreseeable future. It is the current policy to retain all earnings, if any, to support future growth and expansion. Transfer Agent The transfer agent for our common stock is Continental Stock Transfer & Trust Company. Recent Sales of Unregistered Securities Each of the issuance and sale of securities described below was deemed to be exempt from registration under the Securities Act in reliance on Section 4(2) of the Securities Act as transactions by an issuer not involving a public offering. No advertising or general solicitation was employed in offering the securities. Each purchaser is a sophisticated investor (as described in Rule 506(b)(2)(ii) of Regulation D) or an accredited investor (as defined in Rule 501 of Regulation D), and each received adequate information about the Company or had access to such information, through employment or other relationships, to such information. 6 In the three months ended December 31, 2010, the Company sold to several accredited investors an aggregate of 7.94 units of the Company’s securities, with each unit consisting of 200,000 shares of common stock and warrants, exercisable for five years at $0.05 per share, to purchase 200,000 shares of common stock, for gross proceeds of $79,400.For each unit sold, the Company paid placement agent fees of 8% of the unit purchase price and warrants, exercisable for three years at $0.05 per share, to purchase 10,000 shares of common stock.The Company applied the net proceeds to its working capital. In December 2010, in accordance with the terms of an October 22, 2009 consulting agreement, pursuant to which the Company agreed to pay half of the fees due to the consultant through the issuance of shares of common stock, based on the average market bid price during the 30 day period preceding the applicable invoice date, the Company issued to McLan Accounting Services LLC 145,487 shares of common stock in exchange for $6,000 in financial and accounting services. In the three months ended December 31, 2010, pursuant to a consulting agreement with Arista Capital Group, LLC effective as of July 1, 2010 until March 2011, the Company issued to the consultant an aggregate of 147,000 options, exercisable for five years at prices ranging from $0.047 to $0.06 per share.Pursuant to the consulting arrangement, the consultant was entitled to, on a monthly basis, options to purchase 49,000 to 49,500 shares of common stock, exercisable for five years and with an exercise price equal to the closing price of the Company's common stock on the last trading day prior to issuance.In the three months ended March 31, 2011, the Company issued an additional 147,000 options, exercisable at prices ranging from $0.03 to $0.04 per share, under the consulting arrangement. In the three months ended December 31, 2010, pursuant to a one-year consulting agreement with The Virtual E.A., Inc. effective as of June 1, 2010 and as subsequently amended, the Company issued to the consultant an aggregate of 6,000 options, exercisable for five years at prices ranging from $0.047 to $0.06 per share.Pursuant to the consulting arrangement, the consultant is entitled to, on a monthly basis, options to purchase 2,000 shares of common stock, exercisable for five years and with an exercise price equal to the closing price of the Company's common stock on the last trading day prior to issuance.In the three months ended March 2011, the Company issued an additional 6,000 options, exercisable at prices ranging from $0.03 to $0.04 per share, and in April 2011, the Company issued an additional 2,000 options exercisable at $0.05 per share. On October 27, 2010, the Company granted stock options, exercisable for five years at $0.03 per share, to several employees and a consultant, as follows:Alexandre Agaian, President, 5,000,000 options; Dmitry Vilbaum, Chief Executive Officer, 5,000,000 options; Susan Fox, 100,000 options; Kenneth Oh, 500,000 options, and Dan Brecher, 500,000 options. On December 1, 2010, pursuant to a short-term consulting agreement with James Reardon for business consulting services, the Company issued to the consultant 1,400,000 options, exercisable for five years at $0.05 per share. In January 2011, the Company sold to several accredited investors an aggregate of 0.5 units of the Company’s securities, with each unit consisting of 200,000 shares of common stock and warrants, exercisable for five years at $0.05 per share, to purchase 200,000 shares of common stock, for gross proceeds of $5,000.For each unit sold, the Company paid placement agent fees of 8% of the unit purchase price and warrants, exercisable for three years at $0.05 per share, to purchase 10,000 shares of common stock.The Company applied the net proceeds to its working capital. On January 1, 2011, the Company entered into a one-year consulting agreement with Ivan Raylyan.Pursuant to the consulting arrangement, on January 1, 2011, the Company issued to the consultant 100,000 options, exercisable for five years at $0.04 per share, and, commencing with February 1, 2011, the consultant is entitled to, on a monthly basis, options to purchase 50,000 shares of common stock, exercisable for five years and with an exercise price equal to the closing price of the Company's common stock on the last trading day prior to issuance.In February and March 2011, the Company issued an additional 100,000 options, exercisable at prices ranging from $0.03 to $0.035 per share, and in April 2011, the Company issued an additional 50,000 options exercisable at $0.05 per share. 7 On January 3, 2011, the Company granted stock options, exercisable for five years at $0.04 per share, to two employees, as follows:Alexandre Agaian, President, 2,000,000 options; and Dmitry Vilbaum, Chief Executive Officer, 2,000,000 options. On January 3, 2011, the Company granted to two consultants, an aggregate of 1,000,000 stock options, exercisable for five years at $0.04 per share. On March 3, 2011, the Company sold for $250 an option to purchase 250,000 shares of common stock, exercisable for five years at $0.05 per share. On March 7, 2011, the Company entered into an agreement for financing of a prospective exploration project, pursuant to which the Company issued a warrant to purchase 10,000,000 shares, exercisable for five years at $0.05 and a warrant to purchase 10,000,000 shares, exercisable, subject to exercisability upon attainment of a license for prospective exploration project, for five years at $0.05 per share.The Company agreed to file a registration statement covering the shares underlying the warrants and may incur penalty if the registration statement is not effective within six months.The warrants may be exercised on a cashless basis if the warrant shares are unable to be sold in reliance on an effective registration statement and carry full ratchet anti-dilution protection.The Company issued 20,000,000 shares in escrow in support of the exercise of the warrants. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS “Forward-Looking” Information These management discussion and analysis contain forward-looking statements and information that are based on our management’s beliefs, as well as assumptions made by, and information currently available to our management.These forward-looking statements are based on many assumptions and factors, and are subject to many conditions, including our continuing ability to obtain additional financing, ability to attract new customers, competitive pricing for our services, any change in our business model from providing services to natural resources exploration companies to engaging in exploration activities, and demand for our products, which depends upon the condition of the oil and gas and natural resources industries.Except for the historical information contained in this report, all forward-looking information are estimates by our management and are subject to various risks, uncertainties and other factors that may be beyond our control and may cause results to differ from our management’s current expectations, which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the related notes included in Item 8, “Financial Statements and Supplementary Data” in this Annual Report on Form 10-K. INTRODUCTORY NOTE Operating Entities Our business operations, prior to fiscal 2009, were conducted primarily through wholly-owned operating subsidiaries, Terra Insight Corporation through August 2009, and Terra Insight Services, Inc. since September 2008. 8 Our Operations and Plans During fiscal 2009 and fiscal 2010, we focused on identifying new technologies for potential acquisition, marketing and promotion of services, and on obtaining additional investment capital to restart our service and exploration efforts, to restructure our operations to reduce our operating costs, and to create case studies demonstrating the value of our proprietary satellite-based sub-terrain prospecting (“STeP”) technology for locating natural resources.We intend to demonstrate the value of our STeP technology by pursuing a fee for service business model with exploration companies, which may include seeking royalties on the exploration project, as well as a farm-in strategy of investing in drilling projects when our STeP technology concurs with the available seismic studies on the projects.Our goal is to demonstrate a success rate which is better than industry averages and thereby establish the value of our technology while generating minerals and hydrocarbon reserves and internally generating cash flow to support our cost of operations.We need substantial additional capital to conduct or participate in oil exploration activities.We continue to seek joint ventures or partners for exploration activities, including examining, drilling, operating and financing of such activities.We will determine our plans for such exploration activities, including farm-ins, based on our ability to fund such projects. Our source of revenue have been from providing mapping and analytic services to exploration, drilling and mining companies.In fiscal 2010, we provided analysis services to four customers pursuant to which we generated $266,932 in revenues. Current Status of Operations We have incurred large operating losses and have a large working capital deficit of approximately $0.92 million at December 31, 2010.As of December 31, 2010, we had cash of approximately $61,000.These factors raise substantial doubt about our ability to continue as a going concern. While we generated approximately $6 million in revenues since 2005, due to significant capital expenditures requisite for drilling and mining operations, our revenues from our service business has not been sufficient to support our operational expenses and proposed business activities.Since 2005 through fiscal 2010, we have supported our operations primarily through the sale of preferred stock, common stock, and convertible debentures, and non-controlling interests in drilling limited partnerships, including sales of common stock of $670,000 in fiscal 2009 and $1,034,720 in fiscal 2010. Our ability to continue as a going concern is dependent on our ability to obtain new capital and generate revenue from service operations. There can be no assurance that we will be successful in obtaining additional funding or, in the event we are successful in obtaining additional funding, that the terms of such funding will be on terms advantageous to us. CRITICAL ACCOUNTING POLICIES Several of our accounting policies involve significant judgments and uncertainties.The policies with the greatest potential effect on our results of operations and financial position are our ability to estimate the degree of impairment to unproved oil and gas properties.For accounts receivable, we estimate the net collectibility, considering both historical and anticipated trends as well as the financial condition of the customer. Revenue Recognition Revenue is recognized when the survey is delivered to the customer and collectibility of the fee is reasonably assured.Amounts received in advance of performance and/or completion of such services are recorded as deferred revenue. Accounts Receivable For accounts receivable, if any, we estimate the net collectibility, considering both historical and anticipated trends as well as the financial condition of the customer. 9 RESULTS OF OPERATIONS Revenues During fiscal 2010, revenues from services decreased by $1,413,528 to $721,219 from $2,134,747 in fiscal 2009.We rendered mapping services pursuant to minor service contracts with four and three customers during fiscal 2010 and fiscal 2009, respectively.During 2010, we are primarily in negotiations with international mineral and oil companies and foreign natural resource agencies to render services.Generally, our services on a cash basis are pursuant to individual contracts for specific services to be performed over a short time frame, and are not a recurring source of revenues.The decrease in revenue during fiscal 2010 arose principally from our seeking to perform services for an ownership or royalty interest in projects or leaseholds rather than for a cash service fee, while we were engaged in one significant services contract in fiscal 2009.In addition, in fiscal 2010, we were concentrating on seeking potential joint venture partners in exploiting our technology and other opportunities presented to us. We anticipate that, subject to global economic conditions and willingness of potential clients to expand capital on exploration activities, during the next twelve months, if we achieve our capital raising goals, we will be engaged in joint ventures and internal resource projects. The purpose of focusing on internal resource projects is to generate reserves and to establish that the technology can increase the success rate in oil, gas and other mineral exploration projects. There can be no assurance that if we obtain the needed financing we will be successful in establishing the efficacy of our technology. We will also seek to find potential joint venture partners with whom the technology can be used to gain participation interests in projects as well as fee for service revenue. There can be no assurance that we will be successful in finding such joint venture partners.Until we negotiate and enter into definitive agreements for ownership or royalty interests as compensation, we have no basis for predicting when or how much revenue could be generated from such ownership or royalty interests, or from the exploitation of our land leases, if and when drilling is commenced. Negotiations in connection with ownership or royalty positions often take longer than the negotiations for fee for service arrangements. Current economic conditions may cause a decline in business and in exploration related spending which could adversely affect our business and financial performance.Our business and operating results are impacted by the health of exploration companies, domestic and international, engaged in oil and gas and other exploration activities.Our business and financial performance may be adversely affected by current and future economic conditions, such as a reduction in research and development and other spending by exploration companies. Cost of Revenues Costs associated with revenue for the years ended December 31, 2010 and 2009 were $346,982 and $1,355,000, respectively.Historically, our cost of revenues has consisted primarily of payments to the Institute for analysis services.Our fees payable to the Institute under our prior arrangement with the Institute were subject to negotiation on a per project basis and accordingly our costs varied on a project basis.On April 27, 2009, we terminated our license and services arrangement with the Institute and acquired certain of its technologies that we have utilized in our operations.Based on our historical activities, we anticipate that our costs of revenue will ordinarily be approximately 60% of revenue. Operating Expenses Operating expenses for the year ended December 31, 2010 decreased by $1,208,589, or 37%, to $2,087,347 from $3,295,936 in fiscal 2009.Operating expenses for the years ended December 31, 2010 and 2009 as a percentage of revenue were approximately 289% and 154%, respectively. 10 Operating expenses for the year ended December 31, 2010 consisted primarily of professional of approximately $840,000, employee salaries and benefits of approximately $549,000, stock based compensation of approximately $636,000, rent expenses of $58,700, and travel expenses of approximately $85,000.Operating expenses for the year ended December 31, 2009 consisted primarily of professional fees of approximately $598,000, employee salaries and benefits of approximately $535,300, stock based compensation of $1,257,000, rent expenses of $40,000, travel expenses of approximately $68,000, and bad debt expense of $544,100.The majority of the professional fees result from legal and accounting fees, and from the engagement of various consultants to assist us in marketing our business. Our operating expenses decreased during fiscal 2010 in comparison to fiscal 2009 because we were engaged in more significant service projects in fiscal 2009.This has decreased compensation expenses. If we are successful in raising new capital or generating substantial service projects, we would expect our operating expenses to increase as we would have the capital to engage in various oil and gas and mining exploration projects.The increase in operating expenses could result from the hiring of geologists and other oil and gas professionals to assist us in carrying out the farm-in aspect of our business strategy.Travel related expenses could increase in the future, as many of our customers, and prospective customers and projects, and the territories for which our services are requested or utilized, are located in western United States and in foreign countries.Further, if sufficient funding were available, we would contemplate opening a Houston service center which would decrease travel related expenses but would increase office expenses significantly. Our employee compensation expenses may increase if we are successful in raising new capital.The increase could result from the hiring of geologists, consultants and other oil and gas professionals to assist the Company in carrying out the farm-in aspect of our business strategy.Travel related expenses could increase in the future, as many of our customers, and prospective customers and projects, and the territories for which our services are requested or utilized, are located in western United States and in foreign countries.Alternatively, if sufficient funding were available, we would contemplate opening a Houston office which would decrease travel and entertainment expenses but would increase office expenses significantly. Interest Expense In fiscal 2010 and 2009, we had net interest expense of approximately $121,000 and $51,000, respectively.The increase in net interest expense is primarily due to an increase in interest expenses associated with loans. Net Loss The net losses for the years ended December 31, 2010 and 2009 were $1,769,856 and $2,765,879, respectively.The decrease in net loss during the year ended December 31, 2010 compared to the year ended December 31, 2009 principally resulted from a decrease in compensation expense and bad debt expense, offset by an increase in selling, general and administrative expenses.For the years ended December 31, 2010 and 2009, our net loss per common share (basic and diluted) attributable to common shareholders was $0.01 and $0.03, respectively. LIQUIDITY AND CAPITAL RESOURCES Our primary sources of liquidity have been proceeds generated by the sale of our common stock, convertible debentures, and preferred stock to private investors, short-term loans, and sales of non-controlling interests in limited partnerships.During the year ended December 31, 2010, our cash increased by $43,165.Of the increase in cash, $574,935 was used in operating activities, $1,261 was used in investing activities, and $620,368 was provided by financing activities. 11 Current economic conditions may cause a decline in business and consumer spending which could adversely affect our business and financial performance.Our operating results are impacted by the health of the North American economy as well as economies worldwide. Our business and financial performance may be adversely affected by current and future economic conditions, such as a reduction in the availability of credit, financial market volatility, recession, and the reluctance of potential clients to engage in exploration activities in light of recent economic conditions.Additionally, we may experience difficulties in scaling our operations to react to such economic pressures. Operating Activities Cash flows from operating activities resulted in deficit cash flows of $575,942 for the year ended December 31, 2010, as compared with deficit cash flows of $1,403,928 for the year ended December 31, 2009. For the year ended December 31, 2010, cash flows from operating activities resulted in deficit cash flows of $575,942, primarily due to a net loss of $1,764,170 plus non-cash charges of $1,134,257, adjustments for an increase in accounts receivable of $57,613, a decrease in other assets of $3,162, a decrease in accounts payable and accrued expenses of $83,425, and an increase in customer deposits of $111,900.The most significant drivers behind our non-cash working capital were charges for stock based compensation of $958,278. For the year ended December 31, 2009, cash flows from operating activities resulted in deficit cash flows of $1,403,928, primarily due to a net loss of $2,765,879, plus non-cash charges of $2,352,680, adjustments for a decrease in prepaid expenses and other current assets of $599,888, an increase in accounts receivable of $549,811, an increase in other assets of $3,170, an increase in accounts payable and accrued expenses of $390,074, and an increase in a promissory note payable of $28,190. The most significant drivers behind the increase in our non-cash working capital were charges for stock based compensation of $1,566,163. Investing Activities For the years ended December 31, 2010 and 2009, cash flows from investing activities resulted in a deficit of $1,261 and $981, respectively. Depending on our available funds and other business needs, it is our intention to engage in fee for service activities, and engage in a farm-in strategy during the next twelve months in which we make small investments in the exploration projects of others.There is no assurance we will have the financing to pursue this strategy or if pursued that it will be successful in developing reserves of hydrocarbons. Financing Activities For the year ended December 31, 2010, cash provided by financing activities was $620,368, consisting of $884,186 from the sales of units of common stock and warrants to several investors, and loans in the amount of $668,500 and repayments in the amount of $932,318.For the year ended December 31, 2009, cash provided by financing activities was $667,850 from the sales of common stock and units of common stock and warrants to several investors, and proceeds from $55,000 related to borrowings on debt from related parties and a non-cash reduction on loans in the amount of $100,000 due to conversion of the debt into shares of common stock and warrants. Future Needs Our management has concerns as to the ability of our company to continue as a going concern in the absence of raising additional equity capital, debt financing or obtaining significant new fee for service business.We believe that our available cash is inadequate to support our month-to-month obligations for the next twelve months. Establishing ownership or other interests in natural resource exploration projects will require significant capital resources. 12 Our current business plan for fiscal 2010 calls for us to perform our exploration technology services to other companies and to farm-in on eight to twelve prospects.This business plan calls for our company to raise approximately $7.1 million in the next twelve months.If we are unable to raise such funding, we will not be able to act on our business plan as we currently intend.To the extent we raise a lesser amount, we will only be able to act on our business plan on a limited basis. Under our business model, we do not anticipate incurring significant research and development expenditures during the next twelve months; however, subject to available capital, we may seek to acquire certain innovative exploration technologies and build geochemical facilities. We do not anticipate the sale of any significant property, plant or equipment during the next twelve months.Depending on our future business prospects and the growth of our business, and the need for additional employees, we may seek to lease new executive office facilities or to open offices in Texas. As of December 31, 2010, we had 19 employees (including employees of corporate subsidiaries), of which 6 persons worked on a full-time basis.In July 2009, we retained the services of 13 persons in connection with the establishment of an office in Moscow.In July 2009, in order to conserve capital, we began to pay our employees based in New York on an infrequent basis, with amounts owed being paid subject to available cash flow.Our future employment plans are uncertain given our working capital deficit and lack of revenues and are subject to available working capital. We are seeking to raise approximately $7.1 million to pursue development efforts during the next twelve months.We plan to use this money to engage in several farm-in projects.It is our intention to sell securities and incur debt when the terms of such transactions are deemed favorable to us and as necessary to fund our current and projected cash needs.While we have raised capital to meet our working capital and financing needs in the past, additional financing is required in order to meet our current and projected cash flow deficits from operations and farm-in on oil and gas properties to create a holding of eight to twelve natural resource interests in U.S. oil and gas prospects.We are seeking financing, which may take the form of equity, convertible debt or debt, in order to provide the necessary working capital. There can be no assurance that we will be successful in obtaining such funding or, in the event we are successful, that the terms of such funding will be on terms advantageous to us.Any additional equity financing may be dilutive to stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing authorized shares of common or preferred stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. However, if we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this will have a material adverse effect on our business, results of operations, liquidity and financial condition, and we will have to delay our planned or proposed operations and development and continue to conduct activities on a limited scale. INFLATION We do not expect inflation to have a significant impact on our business in the future. SEASONALITY We do not expect seasonal aspects to have a significant impact on our business in the future. OFF-BALANCE SHEET ARRANGEMENT To date, we do not maintain off-balance sheet arrangements nor do we participate in non-exchange traded contracts requiring fair value accounting treatment. 13 GOING CONCERN MATTERS The reports of the independent registered public accounting firms on our December 31, 2010 and 2009 financial statements included in our Annual Reports for the years ended December 31, 2010 and 2009 stated that our recurring losses from operations and net capital deficiency, raise substantial doubt about our ability to continue as a going concern.If we are unable to raise new investment capital, we will have to discontinue operations or cease to exist, which would be detrimental to the value of our common and preferred stock. We can make no assurances that our business operations will develop and provide us with significant cash to continue operations. We have a working capital deficiency as a result of our large operational losses.We have been and are seeking financing, which may take the form of equity, convertible debt or debt, in order to provide the necessary working capital. There is no guarantee that we will be successful in consummating a financing transaction.Further, in the event we obtain an offer of private or public funding, there is no assurance that such funding would be on terms favorable to us.The failure to obtain such funding will threaten our ability to continue as a going concern. Our ability to continue as a going concern is subject to our ability to develop profitable operations, and, in the absence of revenues from operations, to our ability to raise additional equity or debt capital and to develop profitable operations. We continue to experience net operating losses. During fiscal years 2010 and 2009, we focused on restructuring our operations to reduce operating costs and in seeking capital. The primary issues management will focus on in the immediate future to address the going concern issues include: seeking institutional investors for debt or equity investments in our Company, and initiating negotiations to secure short term financing through promissory notes or other debt instruments on an as needed basis. To improve our liquidity, our management has been actively pursuing additional financing through discussions with investment bankers, venture capital firms and private investors. There can be no assurance that we will be successful in our efforts to secure additional financing. In fiscal 2009 and 2010, we focused on obtaining additional investment capital to restart our service and exploration efforts, and to create case studies demonstrating the value of the STeP technology. We plan to continue such efforts during the next twelve months, subject to the receipt of adequate financing.We intend to demonstrate the value of our licensed technology by pursuing (i) a fee for service business model with exploration companies, which may include seeking royalties on the exploration project and (ii) a farm-in strategy of investing in drilling projects when our STeP technology concurs with the available seismic studies on the projects.Our goal is to demonstrate success rates which are better than industry averages and thereby establish the value of our technology while generating hydrocarbon reserves and internally generating cash flow to support our cost of operations. Our goal continues to be to enter into agreements whereby we provide our services, such as providing site locations and depth locations, to natural resource exploration companies in exchange for royalties or ownership rights, and fees, with regard to a specific natural resource exploration property.We may also seek to finance or otherwise participate in the efforts to recover natural resources from such properties.While we have oil exploration experience, we need substantial additional capital to conduct oil exploration activities alone.We continue to seek joint ventures to develop our operations, including examining, drilling, operating and financing such activities.We will determine our plan for our existing leases and for future leases we acquire based on our ability to fund such projects. RECENT ACCOUNTING PRONOUNCEMENTS The Company does not expect any recent accounting pronouncements to have a material impact to its financial position or result of operations. 14 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets at December 31, 2010 and 2009 17 Consolidated Statements of Operations for the Years Ended December 31, 2010 and 2009 18 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 19 Consolidated Statements of Changes in Shareholders’ Equity for the Years Ended December 31, 2010 and 2009 20 Notes to Consolidated Financial Statements 21 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Terra Energy & Resource Technologies, Inc. New York, New York We have audited the accompanying consolidated balance sheets of Terra Energy & Resource Technologies, Inc. and its subsidiaries (collectively, the “Company”) as of December 31, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009 and the consolidated results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has negative working capital and suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas April 14, 2011 16 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS December 31 December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable, Net Prepaid Expenses and Other Current Assets TOTAL CURRENT ASSETS OTHER ASSETS Property and Equipment, Net of Accumulated Depreciation of $40,680 and $18,951, respectively Other Assets – TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Stock-Based Liability Short Term Debt Loans Payable – Related Parties Deferred Income – TOTAL CURRENT LIABILITIES SHAREHOLDERS’ DEFICIT Preferred Stock: $.0001 Par Value, Shares Authorized 25,000,000 Shares Issued and Outstanding:0 at December 31, 2010 and 2009, respectively – – Common Stock; $.0001 Par Value Shares Authorized 500,000,000 Shares Issued and Outstanding: 126,026,684 and 102,943,338 at December 31, 2010 and 2009, respectively Additional Paid In Capital Accumulated Deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See notes to consolidated financial statements. 17 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, REVENUES $ $ COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES Selling, General and Administrative Compensation Expense Bad Debt Expense – Total Operating Expenses OPERATING LOSS BEFORE OTHER INCOME ) ) OTHER INCOME (EXPENSE): Gain on Sale of Subsidiary – Interest Income Interest Expense ) ) Other Expense ) Gain (Loss) on Extinguishment of Debt ) TOTAL OTHER INCOME (EXPENSE): ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE PER COMMON SHARES OUTSTANDING – BASIC AND DILUTED See notes to consolidated financial statements. 18 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. STATEMENT OF SHAREHOLDERS’ DEFICIT FOR THE TWO YEARS ENDED DECEMBER 31, 2010 Additional Total Preferred Stock Common Stock Paid-in Accumulated Shareholders’ Shares Amount Shares Amount Capital Deficit Deficit BALANCE - DECEMBER 31, 2008 $ ) $ ) Conversion of preferred stock ) ) – – – Sale of common stock for cash, net of offering costs – – – Common stock issued for settlement of debt – – – Stock issued to consultants for services – – – Stock options issued to employees for services – Stock warrants issued to consultants for services – Net loss – ) ) BALANCE - DECEMBER 31, 2009 – $
